EXHIBIT 10. (a)

Summary of Management Compensation Changes

The Board of Directors (“Board”) of Computer Task Group, Incorporated
(“Company”) approved the following equity awards on May 12, 2009 for the
principal executive officer, principal financial officer and other executive
officers who were named in the Summary Compensation Table of the Company’s Proxy
Statement filed with the Securities and Exchange Commission on April 3, 2009
(together, the “Named Executive Officers”).

 

Name and principal

position

   Stock
Awards
(# shares)    Option
Awards
(# shares)

James R. Boldt
Chairman, President and Chief Executive Officer

   60,000    40,000

Brendan M. Harrington
Senior Vice President, Chief Financial Officer

   4,000    20,000

Filip J.L. Gydé
Senior Vice President and General Manager, CTG Europe

   4,000    20,000

Michael J. Colson
Senior Vice President, Solutions

   7,500    20,000

Thomas J. Niehaus
Senior Vice President, Healthcare

   4,000    20,000

The stock and option awards vest over a period of four years, with 25% of the
awards vesting one year from the date of grant, and another 25% vesting each
year thereafter until the award is fully vested to the Named Executive Officers.

No salary adjustments have been made in 2009 for the Named Executive Officers,
except for Mr. Gydé who received a statutory increase of 4.5% to his base pay
effective January 1, 2009.

 

23